Exhibit 10.1

 

Aspen Technology, Inc.

 

Executive Annual Incentive Bonus Plan

 

FY11

 

For

 

“ NAME “

 

I.         Purpose

 

The purpose of Aspen Technology’s (“Company”) Executive Annual Incentive Plan
(the “Plan”) is to motivate and reward performance that results in the
achievement of key Company objectives as well as individual objectives.

 

II.        Effective Date of Plan

 

The Plan will operate on a fiscal year basis (“Plan Year”), and is effective
from July 1, 2010 through June 30, 2011.

 

III.      Eligibility

 

Eligibility is afforded to those employees:

 

A.    whose positions are determined by Aspen Technology to have significant
impact on the operating results of the Company; and

B.    who have been employed by the Company for six months or more (pro-rated
target awards for employment greater than six months and less than twelve
months).

 

1

--------------------------------------------------------------------------------


 

In FY11, the eligible positions include CEO, EVP-Field Operations, CFO, SVP,
Global Accounts & Sales Operations, SVP Marketing, SVP HR, SVP R&D, SVP WW CS&T,
SVP Strategy and SVP & General Counsel.

 

Eligibility for the Plan does not guarantee payment of an award.  Payment is
dependent upon performance.  Further, eligibility does not guarantee
continuation of employment.  If employment ends prior to the end of the
performance period any payment eligibility is subject to the Executive Retention
Agreement then in force. Should an Executive voluntarily resign after the
completion of the performance period they are eligible to receive the earned
bonus in accordance with the Plan.

 

2

--------------------------------------------------------------------------------


 

IV.      Target Award

 

The Plan is based on the “Target Award” concept, which bases the award on a
combination of the Company’s overall performance and your individual
performance.  In order to achieve the Target Award amount, the Company and the
Individual must achieve 100% of their pre-established objectives by the end of
the Plan Year. The actual award paid to the participant, if any, for a given
Plan Year will be based on a combination of the Company’s overall performance
and the performance of the Individual, as adjusted for the overall level of
bonus pool funding.

 

The Target Award for each position is the incentive award as defined when 100%
of all Plan objectives are met and the Company attains the necessary level of
performance to fund the bonus pool at 100%.

 

V.       Components of Award

 

“Company Metric Performance” for Plan purposes is based on the accomplishment of
one or more predetermined annual Company financial objectives, which will be
selected each year based on their critical importance to the Company’s success. 
Company Metric Performance for fiscal year 2011 will be measured based on the
achievement of the FY11 Global License Bookings and Cash Flow from Operations. 
Individual Performance will be based on an Assessment of Overall Performance by
the CEO or the Compensation Committee of the Board of Directors (in the case of
the CEO).

 

The following summarizes the weighting for the various incentive components for
FY11.

 

FY11 Plan Components

 

Overall Bonus
Weighting

 

On Target Metric

Global License Bookings

 

65%

 

$      TBD      

Cash Flow from Operations

 

35%

 

$      TBD      

CEO Performance Assessment

 

Influences bonus at 80% to 100%

 

CEO/Compensation Committee

 

3

--------------------------------------------------------------------------------


 

A.    Company Metric Performance (License Bookings & Cash Flow)

 

The achievement level will then correspond to a bonus plan funding/weighting
percentage by individual metric according to the following table:

 

Actual Performance
Achieved by Metric

 

Funding Level of Metric
Based on Performance

< 70% of Target

 

0%

70% of Target

 

50%

80% of Target

 

70%

90% of Target

 

90%

100% of Target

 

100%

 

This Plan is capped at 100% funding

 

The funding is based on a minimum achievement of 70% of the on target metric. 
At 70% achievement, the plan funds at 50% target and will increase at a 2:1
ratio until 90% achievement.  Achievement between 90% and 100% will fund at a
1:1 ratio.  Each metric is measured and funded independently.

 

B.    Individual Performance (CEO Performance Assessment)

 

Annual assessment of the individual’s performance will be developed by the Plan
participant in coordination with the CEO or the Compensation Committee of the
Board of Directors (in the case of the CEO).  For fiscal year 2011, annual
objectives will be comprised of select individual objectives in conjunction with
the overall day-to-day performance of the executive. The CEO or the Compensation
Committee of the Board of Directors (in the case of the CEO) must approve all
performance objectives.

 

Individual Performance

 

CEO Performance Multiplier

CEO Assessment

 

80% to 100%

 

Assessment of individual performance as assessed by the CEO or the Compensation
Committee of the Board of Directors (in the case of the CEO) will be included in
the Plan. Individuals may receive a performance achievement rating between 80%
and 100%. Individual performance rating will be used as a multiplier against the
funded level of each financial metric to determine a final earned bonus under
each financial metric at year end.  There will not be a mid-year assessment
component.

 

Your Performance Objectives for FY11 are identified in Appendix A.

 

4

--------------------------------------------------------------------------------


 

VI.      Plan Funding Allocation and Achievement

 

For fiscal year 2011, Plan funding will be based on the attainment of specified
levels of Global License Bookings and Cash Flow from Operations.  Funding is
contingent upon and proportional to the Company’s attainment of required levels
(minimum 70% performance).  In FY11, there is the potential for a mid-year
payment as well as a final year-end payment.  The mid-year payment is based on
mid-year performance against the mid-year targets and will not exceed 25% of the
annual bonus target.  The year-end payment is based on total annual performance
against the annual performance targets less any payment received at mid -year.

 

The allocation of target bonus by metric/measurement for each measurement period
is as follows:

 

Measurement

 

% of Annual Bonus

License Booking

 

65%

Cash Flow

 

35%

Performance

 

override

 

The annual (year-end) calculation will also be weighted by the performance
assessment rating. It will not be assessed at the mid-year calculation.

 

Should the mid-year bonus earned be less than the target of 25% of bonus
potential, the unrealized difference (up to the 25% mid-year potential) can be
made up at year-end based on annual achievement against annual goals.

 

VII.     Bonus Calculation

 

A.    Bonus calculation takes into account four components:

·      License Bookings achievement and corresponding funding percentage
(Section V. A.);

·      Cash Flow from Operations and corresponding funding percentage
(Section V. A.);

·      CEO Performance Assessment and corresponding performance percentage
(Section V. A.);and

·      Target Bonus ($) level (as defined in Appendix A)

 

B.    The bonus will be measured on a first half performance at mid-year and on
an annual performance level at year end.

 

5

--------------------------------------------------------------------------------


 

First Half (H1) Calculation (Maximum payout of 25% of annual bonus target)

 

License Bookings

 

Annual Bonus Target

 

X

 

Metric Weighting 65%

 

X

 

Maximum Payout 25%

 

X

 

Mid -Year Funding Achievement %

 

=

 

H1 License Bookings Bonus Payout

 

Cash Flow from Operations

 

Annual Bonus Target

 

X

 

Metric Weighting 35%

 

X

 

Maximum Payout 25%

 

X

 

Mid -Year Funding Achievement %

 

=

 

H1 Cash Flow Bonus Payout

 

Total H1 Bonus

 

H1 License Booking Bonus Payout

 

+

 

H1 Cash Flow Bonus Payout

 

=

 

Total H1 Bonus Payout

 

End of Year (YE) Calculation

 

License Bookings

 

Annual Bonus Target

 

X

 

Metric Weighting 65%

 

X

 

Funding Achievement %

 

=

 

YE License Bookings Earned Bonus

 

Cash Flow from Operations

 

Annual Bonus Target

 

X

 

Metric Weighting 35%

 

X

 

Funding Achievement %

 

=

 

YE Cash Flow Earned Bonus

 

YE Bonus Funding

 

YE License Booking Earned

 

+

 

YE Cash Flow Earned

 

-

 

H1 Paid Bonus

 

= Total YE Bonus Funding

 

Performance Assessment (range from 80% to 100%)

 

6

--------------------------------------------------------------------------------


 

Performance Percent as Assessed by CEO/Compensation Committee

 

Final YE Earned Bonus

 

Total YE Bonus Funding

 

X

 

Performance Percent

 

=

 

Final YE Earned Bonus Amount

 

7

--------------------------------------------------------------------------------


 

Illustration

 

The following illustrations demonstrate sample calculations for determining
potential bonus payments using an annual bonus potential of $100,000.

 

H1 Bonus Calculation

 

 

 

Target Bonus $

 

Achievement

 

Funding
%

 

Bonus Earned

License Booking

 

$100,000 x 65% x 25% = $16,250

 

90%

 

90%

 

$16,250 * 90% = $14,625

Cash Flow

 

$100,000 x 35% x 25% = $8,750

 

80%

 

70%

 

$8,750 * 70% = $6,125

Bonus Earned

 

 

 

 

 

$14,625 + $6,125 = $20,750

 

YE Bonus Calculation

 

 

 

Target Bonus $

 

Achievement

 

Funding
%

 

Bonus Earned

License Booking

 

$100,000 x 65% = $65,000

 

85%

 

80%

 

$65,000 * 80% = $52,000

Cash Flow

 

$100,000 x 35% = $35,000

 

100%

 

100%

 

$35,000 * 100% = $35,000

Annual Bonus Funding

 

$52,000 + $35,000 = $87,000

YE Bonus Funding (Annual Funding – H1 Payout)

 

$87,000 - $20,750 = $66,250

Performance Percent Awarded

 

95%

Final Bonus Earned

 

$66,250 * 95% = $62,937.50

 

Total Annual Bonus Earned

 

Bonus Payment

 

First Half (H1) Bonus Earned

 

$

20,750.00

 

End of Year (YE) Bonus Earned

 

$

62,937.50

 

 

 

 

 

Total Bonus Earned for the Plan Year

 

$

83,687.50

 

Percent of Annual Bonus Target

 

83.7

%

 

Note: All Actual Plan awards will be adjusted up/down based on Company bonus
pool funding levels.

 

8

--------------------------------------------------------------------------------


 

VIII.      Discretionary Awards

 

In addition to awards based on the performance metrics established herein and
notwithstanding any limitations including caps set forth elsewhere herein, the
Compensation Committee of the Board of Directors may make discretionary awards
to eligible employees in such amounts as the Committee determines are
appropriate and in the best interests of the Company.

 

IX.           Administration

 

Administration of this Plan will be the responsibility of the CEO or the
Compensation Committee of the Board of Directors. Any interpretation of the
terms, conditions, goals, or payments from this Plan required because of a
dispute will be made solely by the CEO or the Compensation Committee of the
Board of Directors after a full review of the facts, input from the affected
parties, and with appreciation of the overall intent of the Plan and previous
practices.

 

If any term or condition of this Plan is found to be in non-conformance with a
given state or federal law (USA) or local legislation (International locations),
that term or condition will be non-enforceable but will not negate other terms
and conditions of the Plan.  However, Aspen Technology, Inc., will review and
modify the overall Plan to conform to such law.

 

Eligibility and participation in this Plan in no way implies or reflects any
guarantee or contract of employment, except as may be stipulated by applicable
local law.  Aspen Technology, Inc., reserves the right to amend, modify, or
terminate this Plan and the procedures set forth herein at any time.  Any change
to the terms of the Plan will be made in writing by SVP of Human Resources to
all Participants in as far in advance as possible of the effective date of such
change, and will be subject to acceptance by the Participant.  No change shall
be retroactive from the date such change is announced.

 

9

--------------------------------------------------------------------------------


 

GRAPHIC [g151531kk05i001.jpg]

 

Appendix A

 

FY11 Performance Objectives

 

To Be Completed by Employee and Manager.  List your top 3 performance objectives
for FY11.

 

Employee’s Name:

 

Manager’s Name:

 

Organization:

 

Date Prepared:

 

 

 

 

 

 

 

FY11 Compensation

 

Base Salary: $

 

Bonus Target: $

 

OTE: $

 

Performance Objective:

 

Measures:
(Enter measures used
to gauge progress).

 

Target:
(Enter target for
each measure).

 

Activity:
(List necessary activities to achieve the Objective
if applicable).

 

Status/Progress:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

Employee Signature:

 

 

Date:

 

 

 

 

 

 

CEO Signature:

 

 

Date:

 

 

11

--------------------------------------------------------------------------------